Citation Nr: 1506849	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-04 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right lower leg stress fracture.

2.  Entitlement to service connection for residuals of a left lower leg stress fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran had active service from January 1991 to January 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2014 a hearing was held via video-conference before the undersigned.  A transcript of the hearing is of record.  The record was held open for 60 days to allow for additional evidence to be submitted.  Additional evidence was received at the Board with a waiver of RO review.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for entitlement to service connection for residuals of a right lower leg stress fracture and for residuals of a left lower leg stress require further development before a decision can be rendered.  The appeal must be remanded for additional examinations, and for additional information from the Veteran.  

The Board finds that the January 2011 fee-based VA examination is insufficient because it is lacking a nexus opinion pertaining to the Veteran's claimed residuals of a stress fracture to the left lower leg and to the right lower leg to satisfy the requirements of Barr v. Nicholson and that further development is necessary.  
21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran's service treatment records indicate stress fractures were assessed to his left lower leg and right lower leg in a November 1992 bone scan.  Further, a 2014 "problem list" from the South Texas HCS VAMC includes references to joint pain and stress fractures of the tibula/fibula.  On remand, the examiner must review the Veteran's service treatment records and current VA treatment records in addition to conducting an objective examination to provide an opinion whether any current disability is related to the in-service stress fractures.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a Veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record. 

Additionally, the record reflects the Veteran receives VA treatment at the VA medical facility in Victoria, Texas, which is part of the South Texas HCS VAMC.  The most recent treatment records that have been associated with the claims file, including in Virtual VA, are from February 2012.  Therefore, upon remand updated VA treatment records, to include any "bone scans" should be associated with the claims file.

Finally, at hearing the Veteran and the undersigned discussed physical examinations the Veteran may have undergone as part of his employment with a "sheriff's department" and with "juvenile" detention.  The record was held open for 60 days to allow the Veteran to submit such reports for the record.  No such reports were received by the Board in that time.  However, as such evidence may be relevant to the Veteran's claims, these reports should be requested again.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records, to include any "bone scans," from any VA medical facility from February 2012 to the present.  If such records are unavailable, the claims file should be clearly documented to that effect.

2.  Contact the Veteran and request that he provide the copies of the physical examination reports that he underwent as part of his employment with the "sheriff's department" and with "juvenile"detention as was discussed at hearing (see Transcript at 14-15).  If he is unable to provide copies of these examination reports, the request that he provide the contact information, including the complete name of the sheriff's department and juvenile department with a signed authorization, so that VA may request the reports.   

3.  Schedule the Veteran for an examination to determine the nature and etiology of any residuals of a left lower leg stress fracture and a right lower leg stress fracture.  The claims file, in particular the service treatment records, should be made available to and be reviewed by the examiner in conjunction with the examination.  Any required tests should be performed, as deemed necessary by the examiner.  

After a full examination, the examiner should provide an opinion on the following question:

Is it at least as likely as not (i.e., is there a 50 percent chance or greater) that a current disability was caused by a right lower leg and a left lower leg stress fractures sustained during service in 1992 or any other in-service event or injury?  Please discuss any bone scan findings and whether these findings demonstrate evidence of any current residuals of the 1992 bilateral lower leg stress fractures.  

A comprehensive rationale must be provided for each opinion rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




